A writ of certiorari is an extraordinary remedy that will be
                   granted when an inferior tribunal has exceeded its jurisdiction and there
                   is no appeal or other plain, speedy, and adequate remedy available. NRS
                   34.020(2); Zamarripa v. First Judicial Dist. Court, 103 Nev. 638, 640, 747
                   P.2d 1386, 1387 (1987). This court has the discretion to determine
                   whether to entertain a petition for a writ of certiorari. Zamarripa, 103
                   Nev. at 640, 747 P.2d at 1387.
                               Based on our review of these matters, we conclude that our
                   intervention by way of extraordinary relief is not warranted. Petitioner's
                   single-page petitions merely provide vague requests that this court
                   overturn the alleged eviction order without providing copies of the
                   challenged order, any other supporting documents, or any arguments as to
                   why the order was in error. Without the order, appendix, or argument,
                   this court has "no way of properly evaluating the petition" because this
                   court does not have information essential to this court's understanding of
                   the matters set forth in the writ petition.    Pan v. Eighth Judicial Dist.
                   Court, 120 Nev. 222, 229, 88 P.3d 840, 844 (2004); see also NRAP 21(a)(4);
                   NRAP 21(c).
                                 While petitioner requests, both in her initial petition and in
                   Docket No. 65802, that she be allowed additional time to file an appendix
                   because she is disabled, she did not provide any affidavit, declaration, or
                   other information concerning her disability and has not taken any other
                   action in these matters since the filing of this petition. And as noted
                   above, even if petitioner had filed an appendix, she failed to provide any
                   cogent argument regarding why this court could consider her writ petition
                   and did not cite to any authority supporting her position.   See Edwards v.

                   Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    er,
                (2006) (declining to consider an issue when the party failed "to cogently
                argue, and present relevant authority, in support of his appellate
                concerns"). We therefore decline to grant petitioner further time to file an
                appendix in these matters.
                              Thus, because petitioner has failed to provide necessary cogent
                arguments or supporting documents with regard to these matters, we
                conclude that these petitions should be denied,' id.; Pan, 120 Nev. at 229,
                88 P.3d at 844; albeit, without prejudice to petitioner's ability to file a new
                petition accompanied by the necessary supporting documents and
                providing sufficient arguments to support her position.
                              It is so ORDERED. 2




                                          Pickering


                  bsa                                                                    J.
                Parraguirre                                 Saitta




                      'We note that, in addition to the deficiencies noted above, petitioner
                has not provided certificates of service indicating that she properly served
                these petitions on respondents or real party in interest. NRAP 21(a)(1);
                NRAP 25(d) (setting forth requirements for proof of service). Petitioner
                must properly serve each document filed with this court and file a
                completed certificate of service with the document when it is filed with
                this court, NRAP 25(b)-(d), and the failure to do so could constitute an
                independent basis for denying these petitions.

                      2 Inlight of this order, we deny as moot petitioner's request for a stay
                of the underlying matter.


SUPREME COURT
          OF
      NEVADA
                                                       3
(0) I 14 -A
                    cc: Hon. James M. Bixler, District Judge
                         Michelle Bradford
                         Canyon Pointe
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    etr9